Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 1st, 2021 has been entered. Claims 1-10 and 12-17 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10 and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a mental process because the claim recites a method that predetermines a future instant, determines first parameter data, second parameter data, characteristic value data, a predicted state index, a criticality index, an expanded state index, and makes a predictive assessment of stability or serviceability for the future instant.  This is a method of evaluation that can be performed in the human mind. For instance, a future instant can be predetermined (next Monday), data related to an electrical system can be determined or collected, and an assessment and be carried out based on the data (the electrical system is predicted to fail).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally link the concepts of predetermining a future instant, determining data, and 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than generally linking the use of a judicial exception to a particular field of use. This cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-9 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further defining production of a usage plan based on the predictive assessment and recommendations based on the usage plan.  Claim 3 further narrows the abstract idea of claim 1 by e.g., further specifying how the predicted state index is determined, for example, by forming groups for creating a first mathematical rule, and reciting details of the first mathematical rule (e.g., comprises sub-rules).  Once more, these limitations, under their broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of pen and paper.  Claim 4 further narrows the abstract idea of claim 1 by e.g., providing a list of values corresponding to the characteristic value data.  Claim 5 further narrows the abstract idea of claim 1 by e.g., further reciting the scanning rates for determining the parameter data.  Claim 6 further narrows the abstract idea of claim 1 by e.g., providing a list of the first parameter data and the second parameter data.  Claim 7 further narrows the abstract idea of claim 1 by e.g., further reciting that the second parameter data is stored in a central databank.  Under the broadest reasonable interpretation, this covers storage in the mind.  Claim 8 further narrows the abstract idea of claim 1 by e.g., further specifying the criteria in which the predictive assessment is carried out (N-x criterion).  
	Claim 10 recites a mental process because the claim recites a method that predetermines a future instant, determines first parameter data, second parameter data, characteristic value data, a predicted state index, a criticality index, an expanded state index, and performs a predictive assessment of stability or serviceability for the future instant.  This is a method of evaluation that can be performed in the human mind. For instance, a future instant can be predetermined (next Monday), data related to an electrical system can be determined or collected, and an assessment and be carried out based on the data (the electrical system is predicted to fail).  The mere nominal recitation of electrical operating equipment and a control system does not take the claim out of the mental process grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of predetermining a future instant, determining data, and performing an assessment based on the data in a computer environment.  The claimed control system is recited at a high level of generality and is merely invoked as a tool to perform the claimed method (i.e., the predetermining, determining, and assessment steps).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

	Claim 12 further narrows the abstract idea of claim 10 by e.g., providing a list of electrical operating equipment (e.g., transformer, switch, line).  Claims 13 and 14 further narrow the abstract idea of claim 1 by e.g., further defining the first, second, and third mathematical rules and the mathematical prediction model.  Claim 15 further narrows the abstract idea of claim 1 by e.g., further defining the results of the predictive assessment.  Claim 16 further narrows the abstract idea of claim 1 by e.g., further defining generating of adapted usage planning and handing recommendations based upon the predictive assessment.  Claim 17 further narrows the abstract idea of claim 1 by e.g., further defining the electrical network nodes of the electrical system.  Claims 12 and 13-17 do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claim 12 and 13-17 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nasle (WO 2009042581) in view of Shankar (Fuzzy Approach to Critical Bus Ranking under Normal and Line Outage Contingencies; Advanced Computing, CCSIT Proceedings, Part III, Jan 2011).
	Regarding Claim 1, Nasle teaches a method for usage planning of electrical operating equipment of an electrical system for supplying energy, the method comprising:  a future instant is predetermined ([0157] “Overall system reliability indices can include power interruption index, power supply average MW curtailment, power supply disturbance index, power energy curtailment index, severity index, and system availability … indices are indicators of the overall adequacy of the composite system to meet the total system load demand and energy requirements and can be extremely useful for the system planner and management, allowing more informed decisions to be made both in planning and in managing the system;” [0062] “Decision engine 212 can also be configured to determine health and performance levels and indicate these levels for the various processes and equipment via HMI 214. All of which, when combined with the analytic capabilities of analytics engine 118 allows the operator to minimize the risk of catastrophic equipment failure by predicting future failures;” [0097] “The analytics can also be used to predict future failures and time to failure, etc.”);
	for each of the electrical operating equipment:  determining first parameter data describing a technical nature of the respective electrical operating equipment ([0240] “configuration data … can include … connectivity information (i.e., the electrical connectivity between the various virtual system model components and/or the data connectivity with the sensors monitoring those components) and/or equipment specific information such as bus or branch specific equipment type (e.g., generator, circuit breaker, transformer, motor, fuse, static load, etc.)”);
	determining second parameter data describing a relevance of the respective electrical operating equipment in comparison with the remaining electrical operating equipment ([0064] “power 
	determining characteristic value data of the respective electrical operating equipment ([0051] “the sensors are configured to also measure additional data that can affect system operation. For example, for an electrical power distribution system, the sensor output can include environmental information, e.g., temperature, humidity, etc.” para. [0111] of Applicant’s disclosure provides that characteristic value data include temperature);
	determining a predicted state index, which represents a predicted state of the respective electrical operating equipment for the future instant, from the first parameter data and the characteristic value data of the respective electrical operating equipment using a first mathematical rule ([0063] “Simulation engine 208 operates on complex logical models 206 of facility 102.  These models are continuously and automatically synchronized with the actual facility status based on the real-time data provided by hub 204. In other words, the models are updated based on current switch status, breaker status, e.g., open-closed, equipment on/off status, etc. Thus, the models are automatically updated based on such status, which allows simulation engine to produce predicted data based on the current facility status. This in turn, allows accurate and meaningful comparisons of the real-time data to the predicted data;” [0194] “receive input data related to power flow, e.g., network connectivity, loads, generations, cables/transformers, impedances, etc., power security, contingencies, and capacity assessment model data and can produce as outputs data related to the predicted and designed total system capacity, available capacity, and present capacity”);
	determining an expanded state index, which represents a predicted risk analysis of the respective electrical operating equipment at the future instant, from the predicted state index and the criticality index of the respective electrical operating equipment using a third mathematical rule ([0153] “Figure 15 is a flow chart illustrating an example process for analyzing the reliability of an 
	for the electrical system:  automatically making a predictive assessment of a stability or serviceability of the electrical system for the future instant based upon the expanded state index respectively associated with each of the electrical operating equipment ([0153] “Figure 15 is a flow chart illustrating an example process for analyzing the reliability of an electrical power distribution and transmission system in accordance with one embodiment. First, in step 1502, reliability data can be calculated and/or determined;” the “process for analyzing the reliability of an electrical power distribution and transmission system” and “reliability data” teach the claimed “predictive assessment” and “expanded state index,” respectively).  
	Nasle does not explicitly teach, however Shankar teaches determining a criticality index from the second parameter data of the respective electrical operating equipment using a second mathematical rule (pg. 5, para. 3 “Criticality index is computed based on severity of LF index and voltage profiles”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a criticality index using voltage profiles 
	Regarding Claim 4, Nasle in view of Shankar teaches the limitations of claim 1 as discussed above.  Nasle further teaches wherein: characteristic values corresponding to characteristic value data of a transformer comprise a load current, a temperature of transformer insulating oil, an ambient temperature, a gas concentration in the transformer insulating oil, or an instantaneous performance of the transformer ([0038] “Figure 23 is an example process for real-time three-dimensional (3D) visualization of the health, reliability, and performance of an electrical system;” [0174] “components in an electrical system include but are not limited to transformers;” [0195] “The electronic device then draws direct current (DC) from the capacitor in short non-linear pulses to power its internal circuitry. This sometimes causes harmonic distortions to arise in the load current, which may result in overheated transformers;” [0263] “The historical data trending display can present many different categories of data relating to the historical operation of the electrical system, including … Temperature”).  
	Regarding Claim 7, Nasle in view of Shankar teach the limitations of claim 1 as discussed above.  Nasle further teaches wherein: Page 6 of 10Filed July 23, 2019Attorney Docket No. 817133 the second parameter data are stored in a central databank system or a network node databank ([0070] “real-time data, as well as trending produced by analytics engine 118 can be stored in a real-time data acquisition database 132;” [0102] “receive ‘real-time’ data from sensors interfaced with the monitored system via the data acquisition hub (or, alternatively directly from the sensors) …  the values are in units of electrical power output (i.e., current or voltage) from an electrical power generation or transmission system;” [0263] “The real-time historical data trending database 2902 can be configured to store the real-time data output … including but not limited to … Voltage”).
Claim 10, Nasle teaches an electrical system for supplying energy, the electrical system comprising: a plurality of electrical operating equipment ([0001] “The embodiments described herein relate generally to computer modeling and management of electrical power systems;” [0174] “Examples of static components in an electrical system include but are not limited to transformers, cables, overhead lines, reactors, static capacitors, etc.”); and 
	a control system, which is coupled to the electrical operating equipment, wherein the control system is configured to execute a method for usage planning of the electrical operating equipment ([0082] “the central analytics server 422 can function to monitor and control a monitored system”),
	wherein in the method, the control system:  Page 7 of 10predetermines a future instant ([0157] “Overall system reliability indices can include power interruption index, power supply average MW curtailment, power supply disturbance index, power energy curtailment index, severity index, and system availability … indices are indicators of the overall adequacy of the composite system to meet the total system load demand and energy requirements and can be extremely useful for the system planner and management, allowing more informed decisions to be made both in planning and in managing the system;” [0062] “Decision engine 212 can also be configured to determine health and performance levels and indicate these levels for the various processes and equipment via HMI 214. All of which, when combined with the analytic capabilities of analytics engine 118 allows the operator to minimize the risk of catastrophic equipment failure by predicting future failures;” [0097] “The analytics can also be used to predict future failures and time to failure, etc.”);
	for each of the electrical operating equipment determines first parameter data describing a technical nature of the respective electrical operating equipment ([0240] “configuration data … can include … connectivity information (i.e., the electrical connectivity between the various virtual system model components and/or the data connectivity with the sensors monitoring those components) and/or 
	determines second parameter data describing a relevance of the respective electrical operating equipment compared with the remaining electrical operating equipment ([0064] “power quality models used to determine voltage;” para. [0077] of Applicant’s disclosure provides that “the second parameter data of an operating means include the voltage level of the operating means”);
	determines characteristic value data of the respective electrical operating equipment ([0051] “the sensors are configured to also measure additional data that can affect system operation. For example, for an electrical power distribution system, the sensor output can include environmental information, e.g., temperature, humidity, etc.” para. [0111] of Applicant’s disclosure provides that characteristic value data include temperature);
	determines a predicted state index, which represents a predicted state of the respective
electrical operating equipment for the future instant, from the first parameter data and the characteristic value data of the respective electrical operating equipment using a first mathematical rule ([0063] “Simulation engine 208 operates on complex logical models 206 of facility 102.  These models are continuously and automatically synchronized with the actual facility status based on the real-time data provided by hub 204. In other words, the models are updated based on current switch status, breaker status, e.g., open-closed, equipment on/off status, etc. Thus, the models are automatically updated based on such status, which allows simulation engine to produce predicted data based on the current facility status. This in turn, allows accurate and meaningful comparisons of the real-time data to the predicted data;” [0194] “receive input data related to power flow, e.g., network connectivity, loads, generations, cables/transformers, impedances, etc., power security, contingencies, and capacity assessment model data and can produce as outputs data related to the predicted and designed total system capacity, available capacity, and present capacity”);
determines an expanded state index, which represents a predicted risk analysis of the respective electrical operating equipment at the future instant, from the predicted state index and the criticality index of the respective electrical operating equipment using a third mathematical rule ([0153] “Figure 15 is a flow chart illustrating an example process for analyzing the reliability of an electrical power distribution and transmission system in accordance with one embodiment. First, in step 1502, reliability data can be calculated and/or determined. The inputs used in step 1502 can comprise power flow data, e.g., network connectivity, loads, generations, cables/transformer impedances, etc., which can be obtained from the predicted values generated in step 1008, reliability data associated with each power system component, lists of contingencies to be considered, which can vary by implementation including by region, site, etc., customer damage (load interruptions) costs, which can also vary by implementation, and load duration curve information. Other inputs can include failure rates, repair rates, and required availability of the system and of the various components;” the “reliability data,” “power flow data” and “customer damage (load interruptions) costs” teach the claimed “expanded state index,” “state index” and “criticality index,” respectively); and
	performs a predictive assessment of a stability or a serviceability of the electrical system for the future instant based upon the expanded state index respectively associated with each of the electrical operating equipment ([0153] “Figure 15 is a flow chart illustrating an example process for analyzing the reliability of an electrical power distribution and transmission system in accordance with one embodiment. First, in step 1502, reliability data can be calculated and/or determined;” the “process for analyzing the reliability of an electrical power distribution and transmission system” and “reliability data” teach the claimed “predictive assessment” and “expanded state index,” respectively).  
	Nasle does not explicitly teach, however Shankar teaches determines a criticality index C  from the second parameter data of the respective electrical operating equipment using a second mathematical rule (pg. 5, para. 3 “Criticality index is computed based on severity of LF index and voltage profiles”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a criticality index using voltage profiles (second parameter data) as taught in Shankar with the method for management of an electrical system of Nasle with the motivation to enable the system to rank electrical components based on predicted failure/reliability (Shankar, abstract).
	Regarding Claim 12, Nasle in view of Shankar teach the limitations of claim 10 as discussed above.  Nasle further teaches the electrical system for supplying energy according to claim 10, wherein the electrical operating equipment comprises:  a transformer, a power switch, an isolating switch, or a power line ([0117] “the protective device can be a fuse or a switch, or some type of circuit breaker,” [0174] “Examples of static components in an electrical system include but are not limited to transformers, cables, overhead lines, reactors, static capacitors, etc.”).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Shankar and Hyde (U.S. Patent No. 9,412,515).
	Regarding Claim 2, Nasle in view of Shankar teach the limitations of claim 1 as discussed above.  Nasle further teaches the method comprising:  producing an adapted usage planning of the electrical operating equipment from the predictive assessment (0157] “Overall system reliability indices … are indicators of the overall adequacy of the composite system to meet the total system load demand and energy requirements and can be extremely useful for the system planner and management, allowing more informed decisions to be made both in planning and in managing the system”).
	Nasle does not explicitly teach, however Hyde teaches producing handling recommendations for operating management of the electrical system on the basis of the usage planning (Claim 1 “outputting electric vehicle wireless electrical energy charger advisement information to the one or 
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the recommendations based on usage planning in Nasle with the electrical energy charger advisements based on electrical energy charger planning information in Hyde.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield an electrical usage planning system where advisements are output based on planning information.
	Regarding Claim 9, Nasle, Shankar, and Hyde teach the limitations of claim 2 as discussed above.  Nasle further teaches wherein: the handling recommendations comprise: intervention in a network topology, switching-on of at least one of the electrical operating equipment, switching-off of at least one of the electrical operating equipment, an optimized capacity utilization of the electrical operating equipment, an optimized maintenance concept, an optimized repair concept, operation of the electrical operating equipment for improved stability or serviceability .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Shankar and Feng (U.S. Patent Application Publication No. 2016/0252401).
	Nasle in view of Shankar teaches the limitations of claim 1 as discussed above.  Nasle further teaches the method comprising:  forming physical risk groups, comprising mechanics, thermics, dielectrics, a tap changer, a bushing, or cooling, for creating the first mathematical rule; and using specific mathematical models for state analysis and characterization for forming the individual risk groups ([0194] “receive input data related to power flow, e.g., network connectivity, loads, generations, cables/transformers, impedances, etc., power security, contingencies, and capacity assessment model data and can produce as outputs data related to the predicted and designed total system capacity, available capacity, and present capacity. This information can be used to make more informed decisions with respect to management of the facility.”  The “input data” and “capacity assessment model data” teach the claimed “further groups” and “mathematical models,” respectively).
	Nasle does not explicitly teach, however Feng teaches wherein the first mathematical rule comprises a thermal ageing model of a transformer or of an overhead line, rules for modelling a mechanical load in a transformer, or rules for DGA analysis ([0033] “calculating an aging acceleration factor FAA for the transformer 12 using the estimated hot-spot temperature obtained from the dynamic thermal model 28”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal aging model of the transformer as taught in Feng with the first mathematical rule of Nasle with the motivation to predict the state of the transformer (Feng [0031] – [0033]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Shankar and Podoleanu (U.S. Patent Application Publication No. 2011/0109911).
Nasle in view of Shankar teaches the limitations of claim 1 as discussed above.  Nasle does not explicitly explicitly teach, however Podoleanu teaches wherein:  scanning rates between two measuring instants for determination of parameter data, comprising at least one of the first parameter data and the second parameter data, are greater by several orders or magnitude than the scanning rates between two measuring instants for determination of the characteristic value data ([0008] “In terms of line rate, TD-OCT could reach fast line scanning rates using resonant scanners (16 kHz). This is 2-7 times less than the scanning rate of modern line scan cameras used in channeled spectrum (CS)-OCT and more than an order of magnitude smaller than the rate achievable using swept source (SS)-OCT”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the scanning rates in Nasle with the scanning rates in Podoleanu.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield an electrical usage planning system where the scanning rates for determination of data are greater by several orders or magnitude than the scanning rates for determination of other data.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Shankar and Jiang (U.S. Patent Application Publication No. 2014/0122003).
	Nasle in view of Shankar teaches the limitations of claim 1 as discussed above.  Nasle further teaches the second parameter data of the respective electrical operating equipment comprise a voltage level of the respective electrical operating equipment, costs for the respective electrical operating equipment exchange, reaction times of service personnel, a topology of sections of the electrical system connected with the respective electrical operating equipment, a supply reliability of the sections of the electrical system connected with the respective electrical operating equipment, an importance of the respective electrical operating equipment for an end customer, a redundancy of the sections of the electrical system connected with the respective electrical operating equipment, or economic or ecological consequences of failure of the respective electrical operating equipment ([0064] “power quality models used to determine voltage”).
	Nasle does not explicitly teach, however Jiang teaches wherein: the first parameter data of the respective electrical operating equipment comprise an open-circuit voltage of the respective electrical operating equipment, a short-circuit voltage of the respective electrical operating equipment, or visual inspection data of the respective electrical operating equipment ([0011] “A prediction method for power generation … the mathematical relation may comprise … an open-circuit voltage and the second physical quantity may be a short-circuit current”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parameter data including open-circuit voltage as taught in Jiang with the method for usage planning of Nasle with the motivation to enable the prediction of power generation (Jiang [0011]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Kamga (`Regelzonenubergreifendes Netzengpassmanagement mit optimalen Topologiemassnahmen`, Wuppertal 2009, Chapter 2.4).
	Nasle in view of Shankar teaches the limitations of claim 1 as discussed above.  Nasle does not explicitly teach, however Kamga teaches wherein the predictive assessment of the stability or the serviceability is carried out in accordance with the (N-x) criterion, N being the number of operating equipment of the operating system and x being the number of the N operating equipment at which a failure of the operating or functional capability of the electrical system occurs; and a fulfilment of the (N-x) criterion is checked in dependence on time t by using a function for prediction of the anticipated network state at the time t (para. [0107] of Applicant’s disclosure provides “Definition and use of the 
	A person having ordinary skill in the art before the effective filing date of the invention would be motivated to use the (N-x) criterion as taught in Kamga with the method for usage planning of Nasle.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (“Use of known technique to improve similar devices (methods, or products) in the same way”).
Allowable over Prior Art
Claims 13-17 are dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, and rewritten to overcome the 35 U.S.C. 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 3, 11, and 19 would be allowable for disclosing wherein for each of the electrical operating equipment:  a number of physical risk groups are determined, the characteristic value data is automatically determined for a current instant t, the third mathematical rule is defined as:  RIi(t + Δt) = Hlaverage,i(t + Δt) * CIAverage,i, with RIi(t + Δt) being the expanded state index of the respective electrical operating equipment i at the future instant (t + Δt), Hlaverage,i(t + Δt) being the predicted state index of the respective electrical operating equipment at the future instant (t + Δt), and CIAverage,I being the criticality index of the respective electrical operating equipment i, the second mathematical rule is defined as:  CIAverage,i = ∑n=l WKPn * KPn with n being an index for an individual one of the second parameter data KPn, and WKPn is a weighting factor in which 0 ≤ WKPn ≤ 1, and the first mathematical rule is defined as:  HI(t +Δt)average,i = ∑m=l WHIm * CHI(t + Δt)Average,m[%], with m being an index of the physical risk groups, CHI(t + Δt)Average,m being a predicted overall state of a respective physical risk group m of the respective electrical operating equipment i at the future instant (t + Δt), and WHIm being a weighting factor in which O ≤ WHIm ≤ 1, wherein the predicted overall state of the respective physical risk group m of the respective electrical operating equipment i at the future instant (t + Δt) is determined according to:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
with v being an index for a respective predicted state value CP(t + Δt)v,m of the respective physical risk group m at the future instant (t + Δt), WCPv,m being a weighting factor in which 0 ≤ WCPn,m ≤ 1, and CPmax being a maximum predicted state value, and wherein the respective predicted state value CP(t + Δt)v,m of the respective physical risk group m at the future instant (t + Δt) is determined according to:  CP(t + Δt)v,m = fv,m(DP(t), SP), with DP(t) being the characteristic value data at the current instant t, SP being the first parameter data, and fv,m ( *) being a mathematical prediction model for determining the respective predicted state value in dependence on time for a respective one of the physical risk groups.
	Feng, Shankar, and Nasle teach a first mathematical rule, a second mathematical rule, and a third mathematical rule, respectively; however, the art of record does not teach the first mathematical rule, the second mathematical rule, and the third mathematical rule as claimed.
Response to Arguments
Applicant’s arguments filed September 1st, 2021 regarding the objections to the claims have been fully considered and are persuasive.  Therefore, the objections to the claims have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 112 rejections have been withdrawn.
In regards to the 35 U.S.C. 101 rejections, Applicant argues that the claims “provide improvements to specialized computers” (p. 11, para. 2) and are “directed to specialty computer systems that perform real-time monitoring, predictive analysis, and usage planning of electrical operating equipment in electrical systems” (p. 11, para. 3).  As described above, the recited method steps can be performed in the human mind without the need for specialized computers.  If a claim 
Applicant argues that “no human (with or without the aid of pen and paper) could perform the type of real time monitoring of an electrical system, extraction of specific data, and calculation of complex mathematical models required to make a useful predictive assessment of a stability or serviceability of the electrical system” (p. 11, para. 4 – p. 12, para. 1).
The Examiner disagrees.  With respect to “real time monitoring of an electrical system, [and] extraction of specific data,” an individual can monitor an electrical system and take note of any observations (e.g., is the system on and running? are there any abnormal noises? are there any smells to indicate a fuel leak?).  Regarding the “calculation of complex mathematical models required to make a useful predictive assessment of a stability or serviceability of the electrical system,” the Examiner notes that the claims do not recite any “calculation” steps.  Furthermore, calculations and predictions can be performed in the human mind.  For example, an individual can predict in his mind based on current battery charge and planned usage that the electrical system in his vehicle is going to fail in the next 60 minutes if the battery is not recharged.  
In addition, Applicant argues that the claims provide a practical application because they “reflect a technical improvement (e.g., to the specialized computers used to make usage planning for electrical systems)” (p. 12, para. 2).  As discussed above, the claimed invention is directed to improving a process that can be performed in the human mind (e.g., predicting whether an electrical system will fail); and as such, the claimed invention does not provide an improvement in technology.  
Applicant further argues that the claims “provide an inventive concept under Step 2B of the Subject Matter Eligibility Test” (p. 12, para. 3).  A claim that recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited abstract idea is eligible.  Therefore, any 
Regarding the 35 U.S.C. 103 rejections, Applicant argues that Nasle does not teach determining "second parameter data describing the relevance of the respective electrical operating equipment in comparison with the remaining electrical operating equipment" (p. 17, para. 2).  First of all, as described above, paragraph [0077] of Applicant’s Specification provides that “the second parameter data of an operating means include the voltage level of the operating means”; and, Nasle paragraph [0064] teaches “power quality models used to determine voltage.”  Therefore, Nasle teaches the claimed “second parameter data” as defined in the Specification.  Furthermore, the voltage of a particular piece of equipment in a system is a parameter that has “relevance” to other equipment in the system.  
Applicant argues that Nasle does not teach "a predicted state index representing a predicted state of the respective electrical operating equipment for the future instant" because Nasle “seeks to have an accurate model of the current state of the electrical devices” (p. 18, para. 1).  More specifically, Applicant argues that “The comparison to real-time data shows that Nasle's teachings cannot refer to a future state because real-time data (i.e. measurements) cannot refer to an event in the future” (Id. (emphasis in original)).
The Examiner disagrees because the predictive models on Nasle are directed to a future state of the system.  The predictive modeling performed in Nasle is not instantaneous.  There is a time period between the inputting of what Applicant refers to as “real-time data” into the predictive model and the outputting of a predictive result.  Therefore, the result output by the model is directed to a “future state” (i.e., the input parameters were observed in the past).
Applicant argues that Nasle does not teach "an expanded state index representing a predicted risk analysis of the respective electrical operating equipment is determined using a third mathematical rule from the state index and the criticality index of the respective electrical operating equipment.” future instant,’ whereas Nasle only relates to historical or current date” (p. 18, para. 3 (emphasis in original)).  As discussed above, the result output by the predictive model in Nasle is directed to a “future instant” because the output is literally output by the model at a future instant with respect to the time in which the parameters input into the model were observed.  
Applicant argues that Nasle does not teach "for the electrical system; performs a predictive assessment of a stability and/or a serviceability for the future instant on the basis of the expanded state index.” Again, Applicant argues that “Nasle only relates to historical or current data. On the other hand, the claimed predictive assessment, is for a future instant” (p. 19, para. 1 (emphasis in original)).  As discussed above, the result output by the predictive model in Nasle is directed to a “future instant” because the output is literally output by the model at a future instant with respect to the time in which the parameters input into the model were observed.  
Applicant argues that Shankar does not teach "determining a criticality index using a second mathematical rule from the second parameter data of the respective electrical operating equipment."  As discussed above, Shankar teaches determining a criticality index using voltage profiles (second parameter data) (pg. 5, para. 3).  However, Applicant argues that Shankar does not teach determining the criticality index based on second parameter data “representing the relevance of an operating equipment compared with another operating equipment” (p. 19, para. 3).  As discussed above, paragraph [0077] of Applicant’s Specification provides that “the second parameter data of an operating means include the voltage level of the operating means.”  Therefore, the voltage profiles of Shankar teaches the claimed “second parameter data” as defined in the Specification.  Furthermore, contrary to the position taken by Applicant, the voltage of a particular piece of equipment in a system is a parameter that has “relevance” to other equipment in the system.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628